Citation Nr: 1507443	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 until August 1969.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey in September 2010.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran also initiated an appeal of the September 2010 denial of service connection for posttraumatic stress disorder (PTSD).  In a subsequent September 2012 rating decision, service connection for PTSD was granted by the RO.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The Board notes that the Veteran appealed the evaluation of the PTSD in February 2013 and a Statement of the case was issued in July 2013.  The Veteran however did not perfect his appeal by timely filing a Substantive Appeal.  As such, this issue of the evaluation for the PTSD is not presently before the Board.






FINDINGS OF FACT

1. Service connection for bilateral hearing loss was denied in an August 2008 rating decision.  The Veteran did not submit a timely substantive appeal of this decision and it became final.

2. Service connection for tinnitus was denied in an August 2008 rating decision.  The Veteran did not submit a timely substantive appeal of this decision and it became final.

3. Evidence received since the August 2008 rating decision as to the issue of service connection for bilateral hearing loss is relevant and not cumulative of facts previously considered.

4. Evidence received since the August 2008 rating decision as to the issue of service connection for tinnitus is relevant and not cumulative of facts previously considered.

5. The Veteran was exposed to recurrent mortar fire, motor vehicle engine noise, and small arms fire during service and was exposed to noise related to working for dock trucking companies in his occupation after service.

6. The Veteran did not have impaired hearing of either ear at the time of his separation from service or within one year of separation from service.

7. Bilateral hearing loss diagnosed many years after separation from service is not attributable to the Veteran's noise exposure during service.

8. The Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1. The August 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 
C.F.R. §§ 3.104, 20.1103 (2014).

2. New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. New and material evidence having been received; the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

5. Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection for Bilateral Hearing Loss

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the August 2008 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

The Veteran's claim for bilateral hearing loss was adjudicated in August 2008.  The RO determined that claim was denied because the examiner failed to diagnose the Veteran with a condition based upon "poor inter-test consistency" despite repeated examinations.  Accordingly, the Veteran's claim for service connection was denied.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for bilateral hearing loss be reopened.  Records received subsequent to the August 2008 rating decision include: statements from the Veteran, a private audiological evaluation, records from the East Orange VAMC, and a November 2012 VA audiological examination.  These records indicate that the Veteran has a current bilateral hearing loss disability. 

The evidence received since the August 2008 rating decision, particularly  the November 2012 VA audiological examination, relates to the existence of a current bilateral hearing loss disability, which had not been diagnosed by the previous VA examiner.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.

New and Material Evidence for Service Connection for Tinnitus

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly, at 200.  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade, at 118.  

The Veteran's claim for service connection for tinnitus was denied in August 2008.  The RO determined that the Veteran's claim for tinnitus was denied as the examiner failed to diagnose the Veteran with a condition.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for tinnitus be reopened.  Records received subsequent to the August 2008 rating decision include: statements from the Veteran, records from the East Orange VAMC, a November 2012 VA audiological examination, and a 2012 VA examination.  These records indicate that the Veteran has a current diagnosis of tinnitus and that the Veteran was exposed to acoustic trauma during his active service via mortar fire, small arms fire, and his work as a mechanic.
 
The evidence received since the August 2008 rating decision relates to a current diagnosis of tinnitus and indicates a possible link between the Veteran's symptoms and exposure to acoustic trauma from mortar fire.  Thus, presumed credible, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for tinnitus is reopened.

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran reports that he was exposed to noise during service.  He contends that his current bilateral hearing loss resulted from this in-service noise exposure.  All evidence of record has been reviewed and considered, and the relevant evidence is summarized below.

During the Veteran's service, he performed duties as an engine and powertrain mechanic.  He has stated that both of his ears were exposed to acoustic trauma, including mortar fire, small arms fire, and motor vehicle engines.  During his May 2008 VA audiological examination, the Veteran also reported civilian noise exposure indicating that he experienced loud noises as part of his job working for  dock trucking companies.  He did not report any recreational noise exposure. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that bilateral "sensorineural hearing loss" was diagnosed during a November 2012 audiological evaluation, and that organic diseases of the nervous system are listed under 38 C.F.R. § 3.309(a), and are typically considered "chronic."  See 38 C.F.R. § 3.307, 3.309.  However, no sensorineural hearing loss was found during service.  As discussed further below, discharge audiograms were found to be within normal limits and no hearing loss for VA purposes was present at separation.  Further, when comparing the enlistment and discharge audiograms there were no significant threshold shifts indicating increased hearing loss were noted for either ear.  Thus, while sensorineural hearing loss has been diagnosed post-service, it is necessary to establish a link between any current hearing loss and an event or incident of active service in order for service connection to be granted.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In Hensley, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  The Court explained that:
[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  5 Vet. App. at 159-160.

Prior to November 1967, military audiometric results were reported in American 
Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, the Veteran's March 1966 entrance examination of the Veteran shows measurement of the Veteran's hearing, in decibels, as follows (converted to ISO/ANSI standards):





HERTZ



500
1000
2000
3000
4000

RIGHT 
20
10
10
X
5

LEFT
10
0
0
X
5


The June 1969 separation examination shows measurement of the Veteran's hearing by the ISO/ANSI standards.  The exam shows pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000

RIGHT
0
5
0
X
5

LEFT
0
0
5
X
5


The claims file does not contain any measurement of the Veteran's hearing during the year following his separation from service, and the Veteran has not reported that his hearing was tested during that year.

In February 2008, the Veteran filed for service connection for bilateral hearing loss reporting that he had a "serious hearing problem from Vietnam."  

In May 2008, during an audiological examination, the Veteran reported decreased hearing sensitivity for over 20 years that has impacted his ability to hear conversation, especially in noisy situations.  

In a November 2012 VA audiological examination, the examiner reported having reviewed the Veteran's claims file.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
35
50
50
60
55
LEFT
35
45
50
50
50

Speech recognition, performed with the Maryland CNC word list, was determined to be 88 percent in the right ear and 72 percent in the left ear.

The examiner reported sensorineural hearing loss (in the frequency range of 500-4000 Hz) bilaterally.  The examiner provided the opinion that Veteran's hearing loss was not caused by or a result of his military service.  The examiner noted that the Veteran's pre-induction and separation physicals revealed pure tone thresholds within normal limits and did not demonstrate a shift in hearing.  Further, the examiner noted that the Veteran's records did not indicate any complaints of hearing loss during service.  The examiner stated that current medical evidence does not support delayed onset of noise induced hearing loss, therefore, as no evidence of shift towards hearing loss was displayed that the Veteran's current hearing loss was not etiologically related to his military service.  

The Board notes that an audiogram from a private audiologist was provided in June 2010 that indicates that the Veteran suffers from bilateral hearing loss.  However, the audiogram did not provide an opinion that indicated the Veteran's current hearing loss was at least as likely as not related to his active service. 

The Veteran has repeatedly asserted that his current hearing loss has been caused by his noise exposure from his military service.  The Board also considered whether service connection could be granted on a theory of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  As noted above, however, the evidence does not reflect and the Veteran has not asserted that he had decreased hearing during service.  Examination at searation from service was within nomrla limits.  Furthermore on his report of medical history in June 1969 the Veteran denied a history of ear trouble or hearing loss.  The evidence does not reflect that he treated for hearing loss within the first year after his separation from service.  Private hospital records in February 1995 indicated the head ears eyes nose and throat (HEENT) were normocephalic and atraumatic.  VA treatment records from 2005 through 2007 describe no abnormalities of head ears eyes nose throat (HEENT) and do not list hearing loss as a problem.  The first indication of hearing loss was during the May 2008 VA audiology visit the Veteran reported decreased hearing over 20 years; significantly however at this time he reported both military and occupational noise exposure.  A VA examination in June 2008 was found to have unreliable and unrepeatable results.  In light of the above, the Board finds that the Veteran has not continuously experienced hearing loss since service.

To the extent to which the Veteran seeks to provide a nexus, while the Veteran is competent to report what comes to him through his senses, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current disability occurring several decades after service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, a medical opinion is needed to establish a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss disability.

In this regard, the Veteran was afforded a VA examination in November 2012.  The November 2012 VA examiner has provided the only competent medical opinion of record regarding the etiology of the Veteran's condition and she concluded that it is less likely than not that relationship exists between the Veteran's current bilateral hearing loss and his active service.  She supported this opinion by noting that the Veteran's pre-induction and separation physicals revealed pure tone thresholds within normal limits and did not demonstrate a significant shift in hearing, and that current medical evidence does not support delayed onset of noise induced hearing loss.  Therefore, as no evidence of shift towards hearing loss was displayed, the examiner concluded that it was less likely than not that the Veteran's current hearing loss was related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). Based upon this conclusion, the Board finds that the evidence of record is against the claim for service connection. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's currently diagnosed bilateral hearing loss disability and his period of active service.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102; Gilbert, at 54. 



Entitlement to Service Connection for Tinnitus

In his initial claim for service connection in February 2008, the Veteran reported that he had a serious problem with tinnitus from Vietnam.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As a layperson, the Veteran is competent to report on that which comes to his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376.  With respect to addressing matters such as diagnosis and etiology, if the condition is "simple" in nature, such an assessment can be made without a corresponding medical opinion.  See also Barr, at 303.  Tinnitus is, essentially, a ringing in the ears, and it is something that the Veteran is uniquely qualified to perceive and assess.  

Unlike regulatory provisions defining a hearing loss "disability" under 38 C.F.R. § 3.385, above, there are no similar provisions relative to establishment of service connection for tinnitus.  While the veteran may posit that hearing loss is attributable to military service, he is not shown to have the requisite competence to render such an opinion - especially one involving the evaluation of numeric test data resulting from clinical testing and applied to VA's regulations. See Lendenmann v. Principi, 3 Vet. App. 345 (1992); Cromley v. Brown, 7 Vet. App. 376 (1995). 

However, with regard to tinnitus, a Veteran is competent to report the continuation of such symptoms since that time, and competent medical opinion has not wholly found ruled such a nexus out. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran's accounts of tinnitus are credible and the Board does not doubt that the Veteran had grown accustomed to the ringing in his ears during his extended period of service.  The Veteran served in a noisy environment, and the circumstances of service are thus not of the sort to raise doubt with respect to his allegation of tinnitus.  Further, he is competent to make a current diagnosis of tinnitus as a layperson, and to report that his disorder began in active service.  

While the November 2012 VA examiner opined that the Veteran's tinnitus was less likely than not due to his active service, the Board finds that the examiner's opinion should be given less weight than the Veteran's as the examiner's opinion was based on an inaccurate factual basis.  The examiner indicated that there was no evidence of complaint of tinnitus during his active service.  However, the Veteran's February 2008 statement contends that the Veteran's tinnitus has existed since Vietnam.  The examiner also does not discuss the Veteran's history of mortar attacks that occurred on a daily basis noted during the Veteran's April 2012 PTSD examination.  

After resolving the benefit of the doubt in the favor of the Veteran, the Board finds that the credible and competent evidence of record establishes that the Veteran's current tinnitus first manifest during his service due to his in-service acoustic trauma.  As such, service connection for tinnitus is granted.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court has held that the VCAA requires additional notice when a Veteran seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  This notice was provided to the Veteran in an April 2010 prior to the adjudication of the September 2010 rating decision that the Veteran appealed.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records and Vet Center records, statements from the Veteran, a private audiological evaluation, and VA examination reports.  These examinations were adequate as the examinations were thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).











ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied. 

New and material evidence having been received; the claim for entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


